Exhibit 10.2
 


REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (the "Agreement"), dated as of March       ,
2016 (the "Execution Date"), is entered into by and between GROW CONDOS, INC.
(the "Company"), a Nevada corporation, with its principal executive offices at
722 W. Dutton Road, Eagle Point, OR 97524, and Tangiers Global, LLC (the
"Investor"), a Wyoming limited liability company, with its principal executive
offices at 168 Dorado Beach East, Dorado, PR 00646.


RECITALS:


WHEREAS, pursuant to the Investment Agreement entered into by and between the
Company and the Investor of this even date (the "Investment Agreement"), the
Company has agreed to issue and sell to the Investor an indeterminate number of
shares of the Company's common stock, par value of $.001 per share (the "Common
Stock"), up to an aggregate purchase price of Five Million Dollars ($5,000,000);


WHEREAS, as an inducement to the Investor to execute and deliver the Investment
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the "1933 Act"), and
applicable state securities laws, with respect to the shares of Common Stock
issuable pursuant to the Investment Agreement.


NOW THEREFORE, in consideration of the foregoing promises and the mutual
covenants contained hereinafter and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investor hereby agree as follows:


SECTION I
DEFINITIONS


As used in this Agreement, the following terms shall have the following
meanings:


"1933 Act" shall have the meaning set forth in the recitals.


"1934 Act" means the Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder, or any similar successor statute.


"Agreement" shall have the meaning set forth in the preamble.
 
"Claims" shall have the meaning set forth in Section 6.1.
 
"Common Stock" shall have the meaning set forth in the recitals.
 
"Company" shall have the meaning set forth in the preamble.
 
"Execution Date" shall have the meaning set forth in the preamble.
 
"Indemnified Damages" shall have the meaning set forth in Section 6.1.


"Indemnified Party" shall have the meaning set forth in Section 6.1.


"Indemnified Person" shall have the meaning set forth in Section 6.1.
1

--------------------------------------------------------------------------------

 
"Investment Agreement" shall have the meaning set forth in the recitals.
 
"Investor" shall have the meaning set forth in the preamble.
 
"Investor's Delay" shall have the meaning set forth in Section 3.5.


"New Registration Statement" shall have the meaning set forth in Section 2.3.


"Person" means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.


"Register," "Registered," and "Registration" refer to the Registration effected
by preparing and filing one (1) or more Registration Statements in compliance
with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any successor
rule providing for offering securities on a continuous basis, and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.


"Registration Period" shall have the meaning set forth in Section 3.1.


"Registrable Securities" means (i) the shares of Common Stock issuable pursuant
to the Investment Agreement, and (ii) any shares of capital stock issuable with
respect to such shares of Common Stock, if any, as a result of any stock splits,
stock dividends, or similar transactions, which have not been (x) included in
the Registration Statement that has been declared effective by the SEC, or (y)
sold under circumstances meeting all of the applicable conditions of Rule 144
(or any similar provision then in force) under the 1933 Act.


"Registration Default" shall have the meaning set forth in Section 3.3.


"Registration Statement" means the registration statement of the Company filed
under the 1933 Act covering the Registrable Securities.


"Rule 144" means Rule 144 promulgated under the 1933 Act or any successor rule
of the SEC.


"SEC" shall mean the U.S. Securities and Exchange Commission.
 
"Staff" shall have the meaning set forth in Section 2.3.
 
"Violations" shall have the meaning set forth in Section 6.1.


All capitalized terms used in this  Agreement and not otherwise defined herein
shall have the same meaning ascribed to them as in the Investment Agreement.


SECTION II
REGISTRATION


2.1        The Company shall use its best efforts to, within thirty (30) days of
the Execution Date, file with the SEC a Registration Statement or Registration
Statements (as is necessary) on Form S-1 (or, if such form is unavailable for
such a registration, on such other form as is available for such registration),
covering the resale of               shares of the Registrable Securities, which
Registration Statement(s) shall state that, in accordance with Rule 416
promulgated under the 1933 Act, such Registration Statement also covers such
indeterminate number of additional shares of Common Stock as may become issuable
upon stock splits, stock dividends or similar transactions. The Company shall
initially register for resale ____ shares of Registrable Securities except to
the extent that the SEC requires the share amount to be reduced as a condition
of effectiveness.
2

--------------------------------------------------------------------------------



2.2     The Company shall use commercially reasonable efforts to have the
Registration Statement(s) declared effective by the SEC within thirty (30) days
but no more than ninety (90) days after the Company has filed the Registration
Statement(s).


2.3       Notwithstanding the registration obligations set forth in Section 2.1,
if the staff of the SEC (the "Staff") or the SEC informs the Company that all of
the unregistered Registrable Securities cannot, as a result of the application
of Rule 415, be registered for resale as a secondary offering on a single
Registration Statement, the Company agrees to promptly (i) inform the Investor
and use its commercially reasonable efforts to file amendments to the
Registration Statement as required by the SEC and/or (ii) withdraw the
Registration Statement and file a new registration statement (the "New
Registration Statement"), in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-1 to
register for resale the Registrable Securities as a secondary offering. If the
Company amends the Registration Statement or files a New Registration Statement,
as the case may be, under clauses (i) or (ii) above, the Company shall use its
commercially reasonable efforts to file with the SEC, as promptly as allowed by
the Staff or SEC, one or more registration statements on Form S-1 to register
for resale those Registrable Securities that were not registered for resale on
the Registration Statement, as amended, or the New Registration Statement.
Additionally, the Company shall have the ability to file one or more New
Registration Statements to cover the Registrable Securities once the Shares
under the initial Registration Statement referenced in Section 2.1 have been
sold.


SECTION III
RELATED OBLIGATIONS


At such time as the Company is obligated to prepare and file the Registration
Statement with the SEC pursuant to Section  2, the Company shall effect  the 
registration of the  Registrable Securities in accordance with the intended
method of disposition thereof and, with respect thereto, the Company shall have
the following obligations:


3.1       Upon the effectiveness of such Registration Statement relating to the
Registrable Securities, the Company shall keep such Registration Statement
effective until the earlier to occur of the date on which (A) the Investor shall
have sold all the Registrable Securities actually issued or that the Company has
an obligation to issue under the Investment Agreement; or (B) the Investor has
no right to acquire any additional shares of Common Stock under the Investment
Agreement; or (C) the Investor may sell the Registrable Securities without
volume limitations under Rule 144 (the "Registration Period"). The Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading. The Investor agrees to provide all information which it is
required by law to provide to the Company, including the intended method of
disposition of the Registrable Securities, and the Company's obligations set
forth in this Agreement shall be conditioned on the receipt of such information.
3

--------------------------------------------------------------------------------



3.2      The Company shall prepare and file with the SEC such amendments
(including post- effective amendments) and supplements to the Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective during the Registration Period, and, during such period, comply with
the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with  the  intended methods  of  disposition  by  the Investor 
thereof as  set  forth  in such  Registration Statement. In the event the number
of shares of Common Stock covered by the Registration Statement filed pursuant
to this Agreement is at any time insufficient to cover all of the Registrable
Securities, the Company shall amend such Registration Statement, or file a new
Registration Statement (on the short form available therefor, if applicable), or
both, so as to cover all of the Registrable Securities, in each case, as soon as
practicable, but in any event within thirty (30) calendar days after the
necessity therefor arises (based on the then Purchase Price of the Common Stock
and other relevant factors on which the Company reasonably elects to rely),
assuming the Company has sufficient authorized shares at that time, and if it
does not, within thirty (30) calendar days after such shares are authorized. The
Company shall use commercially reasonable efforts to cause such amendment and/or
new Registration Statement to become effective as soon as practicable following
the filing thereof.


3.3       As promptly as practicable after becoming aware of such event, the
Company shall notify Investor in writing of the happening of any event as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading ("Registration Default") and use all diligent efforts to promptly
prepare a supplement or amendment to such Registration Statement and take any
other necessary steps to cure the Registration Default (which, if such
Registration Statement is on Form S-3, may consist of a document to be filed by
the Company with the SEC pursuant to Section 13(a),
13(c), 14 or 15(d) of the 1934 Act and to be incorporated by reference in the
prospectus) to correct such untrue statement  or omission, and  make available
copies of  such  supplement or  amendment to  the
Investor. The Company shall also promptly notify the Investor (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and when the Registration Statement or any post- effective amendment has
become effective; (ii) of any request by the SEC for amendments or supplements
to the Registration Statement or related prospectus or related information,
(iii) of the Company's  reasonable  determination that a post-effective
amendment to the Registration  Statement would be appropriate, (iv) in the event
the Registration Statement is no longer effective, or (v) if the Registration 
Statement  is  stale  as  a  result of the  Company's  failure  to timely  file 
its financials  or otherwise


3.4       The Company shall use all commercially reasonable efforts to prevent
the issuance of any stop order or other suspension of effectiveness of the
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor holding Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
concerning the effectiveness of the Registration Statement.


3.5       The Company shall permit the Investor and one (1) legal counsel,
designated by the Investor, to review and comment upon the Registration
Statement and all amendments and supplements thereto at least one (1) calendar
day prior to their filing with the SEC. However, any postponement of a filing of
a Registration Statement or any postponement of a request for acceleration or
any postponement of the effective date or effectiveness of a Registration
Statement by written request of the Investor (collectively, the "Investor's
Delay") shall not act to trigger any penalty of any kind, or any cash amount due
or any in-kind amount due the Investor from the Company under any and all
agreements of any nature or kind between the Company and the Investor. The
event(s) of an Investor's Delay shall act to suspend all obligations of any kind
or nature of the Company under any and all agreements of any nature or kind
between the Company and the Investor.
4

--------------------------------------------------------------------------------



3.6      The Company shall hold in confidence and not make any disclosure of
information concerning the Investor unless (i) disclosure of such information is
necessary to comply with federal or state securities laws, (ii) the disclosure
of such information is necessary to avoid or correct a misstatement or omission
in any Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction, or (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning the Investor is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to the Investor and allow the Investor, at the
Investor's expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order covering such information.


3.7        The Company shall use all commercially reasonable efforts to maintain
designation and quotation of all the Registrable Securities covered by any
Registration Statement on the Principal Market. If, despite the Company's
commercially reasonable efforts, the Company is unsuccessful in satisfying the
preceding sentence, it shall use commercially reasonable efforts to cause all
the Registrable Securities covered by any Registration Statement to be listed on
each other national securities exchange and automated quotation system, if any,
on which securities of the same class or series issued by the Company are then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange or system. The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 3.7.


3.8      If requested by the Investor, the Company shall (i) as soon as
reasonably practical incorporate in a prospectus supplement or post-effective
amendment such information as the Investor reasonably determines should be
included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
offering of the Registrable Securities to be sold in such offering; (ii) make
all required filings of such prospectus supplement or post- effective amendment
as soon as reasonably possible after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by the Investor.


3.9      The Company shall use all commercially reasonable efforts to cause the
Registrable Securities covered by the applicable Registration Statement to be
registered with or approved by su ch other governmental agencies or authorities
as may be necessary to facilitate the disposition of such Registrable
Securities.


3.10      The Company shall otherwise use all commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.


3.11      The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor of Registrable Securities
pursuant to the Registration Statement.


SECTION IV
OBLIGATIONS OF THE INVESTOR


4.1     At least five (5) calendar days prior to the first anticipated filing
date of the Registration Statement, the Company shall notify the Investor in
writing of the information the Company requires from the Investor for the
Registration Statement. It shall be a condition precedent to the obligations of
the Company  to complete  the registration pursuant to this Agreement with
respect to the  Registrable Securities and the Investor agrees to furnish to the
Company that information regarding itself, the Registrable Securities and the
intended method of disposition of the Registrable Securities as shall reasonably
be required to effect the registration of such Registrable Securities and the
Investor shall execute such documents in connection with such registration as
the Company may reasonably request. The Investor covenants and agrees that, in
connection with any sale of Registrable Securities by it pursuant to the
Registration Statement, it shall comply with the "Plan of Distribution" section
of the then current prospectus relating to such Registration Statement.
5

--------------------------------------------------------------------------------



4.2        The Investor, by its acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless the Investor has notified the Company in writing of an
election to exclude all of the Investor's Registrable Securities from such
Registration Statement.


4.3        The Investor agrees that, upon receipt of written notice from the
Company of the happening of any event of the kind described in Section 3.4 or
the first sentence of Section 3.3, the Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until the Investor's receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3.4 or the
first sentence of Section 3.3.


SECTION V
EXPENSES OF REGISTRATION


All legal expenses of the Company incurred in connection with registrations
shall be paid by the Company.


SECTION VI INDEMNIFICATION


In the event any Registrable Securities are included in the Registration
Statement under this Agreement:


6.1       To the fullest extent permitted by law, the Company, under this
Agreement, will, and hereby does, indemnify, hold harmless and defend the
Investor who holds Registrable Securities, the directors, officers, partners,
employees, counsel, agents, representatives of, and each Person, if any, who
controls, any Investor within the meaning of the 1933 Act or the 1934 Act (each,
an "Indemnified Person"), against any losses, claims, damages, liabilities,
judgments, fines, penalties, charges, costs, attorneys' fees, amounts paid in
settlement or expenses, joint or several (collectively, "Claims"), incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken  from the  foregoing  by  or  before 
any  court or  governmental, administrative  or  other regulatory agency, body
or the SEC, whether pending or threatened, whether or not an indemnified party
is or may be a party thereto ("Indemnified Damages"), to which any of them may
become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in the
Registration Statement or any post-effective amendment thereto, or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the  circumstances  under 
which  the  statements  therein  were  made, not  misleading, (ii)  any  untrue
statement or alleged untrue statement of a material fact contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, or
6

--------------------------------------------------------------------------------

 
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities pursuant to the Registration Statement (the matters in
the foregoing clauses (i) through (iii) being, collectively, "Violations").
Subject to the restrictions set forth in Section 6.3 the Company shall reimburse
the Investor and each such controlling person, promptly as such expenses are
incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by  them in connection with investigating or 
defending any such  Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6.1: (i) shall
not apply to a Claim arising out of or based upon a Violation which is due to
the inclusion in the Registration Statement of the information furnished to the
Company by any Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto; (ii) shall not be available to the extent such Claim is
based on (a) a failure of the Investor to deliver or to cause to be delivered
the prospectus made available by the Company or (b) the Indemnified Person's use
of an incorrect prospectus despite being promptly advised in advance by the
Company in writing not to use such incorrect prospectus; (iii) any claims based
on the manner of sale of the  Registrable Securities  by  the Investor  or  of
the  Investor's  failure  to register  as  a dealer  under applicable securities
laws; (iv) any omission of the Investor to notify the Company of any material
fact that should be stated in the Registration Statement or prospectus relating
to the Investor or the manner of sale; and (v) any amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Person  and shall survive the  resale  of the
Registrable  Securities  by  the Investor pursuant to the Registration
Statement.


6.2       In connection with any Registration Statement in which Investor is
participating, the Investor agrees to indemnify, hold harmless and defend, to
the same extent and in the same manner as is set forth in Section 6.1, the
Company, each of its directors, each of its officers who signs the Registration
Statement, each Person, if any, who controls the Company within the meaning of
the 1933 Act or the 1934 Act and the Company's agents (collectively and together
with an Indemnified Person, an "Indemnified Party"), against any Claim or
Indemnified Damages to which any of them may become subject, under the 1933 Act,
the 1934 Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case to the extent, and only to
the extent, that such Violation is due to the inclusion in the Registration
Statement of the written information furnished to the Company by the Investor
expressly for use in connection with such Registration Statement; and, subject
to Section 6.3, the Investor shall reimburse any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Claim; provided, however, that the indemnity agreement contained in this
Section 6.2 and the agreement with respect to contribution contained in Section
7 shall not apply to amounts paid in settlement of any Claim if such settlement
is effected without the prior written consent of the Investor, which consent
shall not be unreasonably withheld; provided, further, however, that the
Investor shall only be liable under this Section 6.2 for that amount of a Claim
or Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the resale of the Registrable Securities by the Investor pursuant to the
Registrati on Statement. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6.2 with 
respect  to any preliminary prospectus shall not inure to the benefit  of any
Indemnified Party if the untrue statement or omission of material fact contained
in the preliminary prospectus were corrected on a timely basis in the
prospectus, as then amended or supplemented.
7

--------------------------------------------------------------------------------



6.3      Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, the representation by counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. The indemnifying party shall pay for only one (1) separate legal
counsel for the Indemnified Persons or the Indemnified Parties, as applicable,
and such counsel shall be selected by the Investor, if the Investor is entitled
to indemnification hereunder, or the Company, if the Company is entitled to
indemnification hereunder, as applicable. The Indemnified Party or Indemnified
Person shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding affected without
its written consent, provided, however, that the indemnifying party shall not
unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the consent of the Indemnified Party or Indemnified Person,
consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party  or  Indemnified Person  of 
a  release  from all  liability  in  respect  to such  Claim. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights  of the Indemnified Party  or Indemnified Person  with 
respect  to all  third parties, firms  or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the indemnifying party within a reasonable time of the commencement of any
such action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.


6.4        The indemnity agreements contained herein shall be in addition to (i)
any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.


SECTION VII
CONTRIBUTION


7.1       To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6; (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any seller of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (iii) contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities , or, if
Registrable Securities are unsold, the value of such Registrable Securities.
8

--------------------------------------------------------------------------------



SECTION VIII
REPORTS UNDER THE 1934 ACT


8.1        With a view to making available to the Investor the benefits of Rule
144 that may at any time permit the Investor to sell securities of the Company
to the public without registration, provided that the Investor holds any
Registrable Securities that are eligible for resale under Rule 144, the Company
agrees to:


a.     make and keep public information available, as those terms are understood
and defined in Rule 144;


b.    file  with the SEC in a  timely manner all reports  and other  documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and



c. furnish to the Investor, promptly upon request, (i) a written statement by
the Company that it has complied with the reporting requirements of Rule 144,
the 1933 Act and the 1934 Act and (ii) such other information as may be
reasonably requested to permit the Investor to sell such securities pursuant to
Rule 144 without registration.



SECTION X
MISCELLANEOUS


9.1        NOTICES. Any notices or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by electronic mail (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and email addresses for such communications shall be:
 
If to the Company:
Grow Condos, Inc.
 
722 W. Dutton Road
 
Eagle Point, OR 97524
 
Attn:
 
Email:

       
If to the Investor:
Tangiers Global, LLC
 
168 Dorado Beach East
 
Dorado, PR 00646
 
Attn:
 
Email: admin@tangierscapital.com



Each party shall provide five (5) business days prior written notice to the
other party of any change in address or email address.
9

--------------------------------------------------------------------------------

 
9.2        NO WAIVERS. Failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.


9.3      NO ASSIGNMENTS. The rights and obligations under this Agreement shall
not be assignable.


9.4      ENTIRE AGREEMENT/AMENDMENT. This Agreement and the Registered Offering
Transaction Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement and the Registered Offering
Transaction Documents supersede all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof and thereof. The
provisions of this Agreement may be amended only with the written consent of the
Company and Investor.


9.5        HEADINGS. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Whenever required by the context of this Agreement, the  singular shall include 
the plural and masculine shall include the  feminine. This Agreement shall not
be construed as if it had been prepared by one of the parties, but rather as if
all the parties had prepared the same.


9.6        COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.


9.7       FURTHER ASSURANCES. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


9.8        SEVERABILITY. In case any provision of this Agreement is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Agreement will not in any way
be affected or impaired thereby.


9.9       LAW GOVERNING THIS AGREEMENT. This Agreement shall be governed by and
construed in accordance with the laws of Puerto Rico, a Commonwealth of the
United States of America without regard to principles of conflicts of laws. Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the courts of Puerto
Rico, a  Commonwealth  of the  United States  of America. The  parties  to this
Agreement  hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. The parties 
executing  this Agreement  and  other  agreements referred to herein  or
delivered  in connection herewith agree to submit to the in personam
jurisdiction of such courts. The prevailing party shall be entitled to recover
from the other party its reasonable attorney's fees and costs. In the event that
any provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Registered Offering Transaction
Documents by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.
 
9.10 NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the benefit of
the parties hereto and is not for the benefit of, nor may any provision hereof
be enforced by, any other person.
 


[Signature page follows]
10

--------------------------------------------------------------------------------

 
Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Investment Agreement as of the date first
written above. The undersigned signatory hereby cet1iftes that he has read and
understands the Investment Agreement, and the representations made by the
undersigned in this Investment Agreement are true and accurate, and agrees to be
bound by its terms.
 
 
TANGlERS GLOBAL, LLC
 
 
 
 
 
 
 
 
By:
/s/ Michael Sobeck
 
 
 
Name:
Michael Sobeck
 
 
 
Title:
Managing Member
 

 
 
Grow Condos, Inc.
 
 
 
 
 
 
 
 
By:
/s/ Wayne A. Zallen
 
 
 
Name:
Wayne A. Zallen
 
 
 
Title:
President & CEO
 

 
 
[SIGNATURE PAGE OF INVESTMENT AGREEM:ENT]
11

--------------------------------------------------------------------------------

 